                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

FIRST NATIONAL BANK
OF ONEIDA, N. A.

        Plaintiff,

v.                                                 Case No. 8:16-cv-51-T-AAS

DONALD H. BRANDT,

      Defendant.
______________________________________/

                                       ORDER

        First National Bank of Oneida, N. A. (First National) moves for the entry of

summary judgment in its favor against Donald H. Brandt (Brandt) for $1,227,712.95,

together with an award of attorney’s fees and costs. (Doc. 106). Brandt opposes the

motion. (Docs. 114, 115). First National replied to Brandt’s response. (Doc. 116).

I.      BACKGROUND

        Between 2007 and 2009, First National, as lender, and Brandt, as borrower,

entered several loans secured by real property owned by Brandt. (Doc. 80). Seven

loans are at issue in this action—loan nos. 0323, 0331, 3745, 1054, 5781, 6387, and

8033. (Id. at p. 3).

        On July 27, 2009, Brandt filed for bankruptcy in the United States Bankruptcy

Court for the Middle District of Florida, Tampa Division, Case No. 8:09-bk-16166-

CPM.1 Because Brandt failed to make payments on the loans and failed to pay real



1   Docket entries in the bankruptcy case are cited as (Bk-Doc. [document number]).
                                           1
estate taxes on the properties securing his debts, the bankruptcy court granted First

National’s request for stay relief to exercise its rights on the properties. (Bk-Docs.

534, 547, 601).

      In 2013 and 2014, First National sold the properties securing the loans and

mortgaged by Brandt at auction sales. (Doc. 105, ¶¶ 4, 10, 19, 23, 29, 35; Exs. 1, 2,

4). After applying the profits from the sale, the loans remained deficient and on

November 20, 2015, the bankruptcy court granted First National’s request for stay

relief to pursue its deficiency claims against Brandt personally. (Bk-Doc. 694). On

December 19, 2017, Brandt’s Chapter 11 case was dismissed without discharge of his

pre-petition debts. (Bk-Doc. 866).

      On November 13, 2019, First National filed its third amended complaint

alleging that, after applying the proceeds of sale received from the auction sales,

Brandt remains indebted for $1,117,734.53, with interest accruing on the unpaid

principle balances. (Doc. 80, p. 4). In his response to First National’s third amended

complaint, Brandt raises three affirmative defenses. (Doc. 83). First, Brandt alleges

that the fair market values of the properties at the time of sale exceeded the auction

sale price and the debt owed. (Id. at p. 4). Second, Brandt asserts that First National

violated the bankruptcy court’s order confirming Brandt’s plan. (Id.). This defense

fails because the bankruptcy court dismissed of Brandt’s Chapter 11 case without

discharge of any of his pre-petition debts. (Bk-Doc. 866). Third, Brandt contends

First National may have had mortgage insurance or other risk offsets that would

eliminate or reduce any losses or deficiency. (Doc. 83, p. 4). According to Allyn M.



                                          2
Lay, Jr., Senior Vice President of First National, First National received no funds

from mortgage insurers or the like for the properties involved here. (Doc. 105-1, p.

6). Thus, Brandt’s only remaining defense challenges the value of the liquidated

properties when they were sold.

II.   DISCUSSION

      A.     Legal Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and he is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). An issue is genuine if there is sufficient evidence so that

a reasonable jury could return a verdict for either party. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Similarly, an issue of fact is material if it may

affect the outcome of the suit under governing law. Id.

      The moving party bears the burden of showing the absence of any genuine

issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In

deciding whether the moving party has met this initial burden, the court must review

the record and draw all reasonable inferences from the record in a light most

favorable to the non-moving party. See Whatley v. CNA Ins. Co., 189 F.3d 1310, 1313

(11th Cir. 1999). Once the court determines the moving party has met this burden,

the burden shifts to the non-moving party to present specific facts showing a genuine

issue of fact exists that precludes summary judgment. See Matsushita Elec. Indus.

Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The non-moving party must

produce substantial evidence to defeat a motion for summary judgment. Garczynski



                                           3
v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009). “The evidence presented cannot

consist of conclusory allegations, legal conclusions or evidence which would be

inadmissible at trial.” Demyan v. Sun Life Assurance Co. of Can., 148 F. Supp. 2d

1316, 1320 (S.D. Fla. 2001) (citing Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir.

1991)).

         B.    Analysis

         First National and Brandt do not dispute the loan amounts or terms. (Docs.

114, 115). Instead, Brandt disputes the balances due based on his affirmative defense

that the collateral properties were sold for materially less than fair market value.

(Id.).

         Tennessee Code Annotated § 35-5-1182 provides:

               (a) In an action brought by a creditor to recover a balance
               still owing on an indebtedness after a trustee’s or
               foreclosure sale of real property secured by a deed of trust
               or mortgage, the creditor shall be entitled to a deficiency
               judgment in an amount sufficient to satisfy fully the
               indebtedness.

               (b) In all such actions, absent a showing of fraud, collusion,
               misconduct, or irregularity in the sale process, the
               deficiency judgment shall be for the total amount of
               indebtedness prior to the sale plus the costs of the
               foreclosure and sale, less the fair market value of the
               property at the time of the sale. The creditor shall be
               entitled to a rebuttable prima facie presumption that the
               sale price of the property is equal to the fair market value of
               the property at the time of the sale.

               (c) To overcome the presumption set forth in subsection (b),
               the debtor must prove by a preponderance of the evidence
               that the property sold for an amount materially less than


2   Tennessee law applies under the terms of the loans. (See Doc. 80-1).
                                             4
             the fair market value of property at the time of the
             foreclosure sale. If the debtor overcomes the presumption,
             the deficiency shall be the total amount of the indebtedness
             prior to the sale plus the costs of the foreclosure and sale,
             less the fair market value of the property at the time of the
             sale as determined by the court.

Tenn. Code Ann. § 35-5-118 (emphasis added).

      To rebut the presumption that the sale of the property was equal to fair market

value, Brandt argues the proof of claim forms submitted in the beginning of the

bankruptcy action support a higher valuation of the property. (Doc. 114, pp. 5-8).

Thus, Brandt argues, First National is judicially estopped from claiming a reduced

value of the property. (Id.). Brandt contends these proof of claim forms, his affidavit

opining the property values in Campbell County increased, and the “Assessment

Summaries” showing assessment values for various categories of properties provide

sufficient evidence that the collateral property was sold for an amount materially less

than fair market value. (Id. at p. 8).

      As an initial matter, Brandt’s failure to plead judicial estoppel waived this

defense. See Am. Nat. Bank of Jacksonville v. Fed. Deposit Ins. Corp., 710 F.2d 1528,

1537 (11th Cir. 1983) (“In responding to a pleading, a party must affirmatively state

any avoidance or affirmative defense, including . . . estoppel . . . .”). This waiver of

the defense, however, does not forego Brandt’s ability to rely on the proof of claim

forms to support a higher fair market value. That said, the proof of claim forms were

filed in 2009, and the properties were sold in 2013 and 2014. Thus, these proof of

claim forms offer little insight into fair market value at the time of the sale. See In

re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1020 n.4 (11th Cir. 1984)

                                           5
(“Value [of collateral] is determined as of the filing date.”); Lost Mountain Dev. Co. v.

King, No. M2004-02663-COA-R3-CV, 2006 WL 3740791, at *8 (Tenn. Ct. App. Dec.

19, 2006) (“[T]he issue in deficiency actions is the fair market value of the property

at the time it was sold.”); see also Capital Bank v. Brock, No. E2013-01140-COA-R3-

CV, 2014 WL 2993844, at *6 (Tenn. Ct. App. June 30, 2014) (“[T]he 2009 appraisal

and purchase price that Debtors paid in 2009, nearly five years before the foreclosure,

are not competent evidence of the fair market value of the property at the time of the

foreclosure.”).

       The assessment summaries list purported values for various categories of

unspecified real property in Campbell County, Tennessee in 2009, 2010, 2013, and

2014. (Doc. 115-8). Without a records custodian or a witness to authenticate these

documents, the assessment summaries contain inadmissible hearsay. “The general

rule is that inadmissible hearsay cannot be considered on a motion for summary

judgment.” Macuba v. Deboer, 193 F.3d 1316, 1322 (11th Cir. 1999) (quotation and

footnote omitted).   Inadmissibility aside, the assessment summaries offer little

probative value. They lack specific locations or other relevant information to support

the valuation of the subject properties on their respective sales dates. (See Docs. 115-

8). Indeed, there is no description of the assessed properties and two of the three

assessment summaries are undated. (Id.).

       Brandt’s opinion that the property values in Campbell County, Tennessee

“generally, increased” between 2009 and 2014 cannot defeat summary judgment.

(Doc. 115-7). An owner’s valuation testimony is not competent evidence of value if it



                                           6
is based on pure speculation. Airline Const., Inc. v. Barr, 807 S.W.2d 247, 256 (Tenn.

Ct. App. 1990) (“Although an ‘owner’ of real property is deemed to have special

knowledge about his property to offer an opinion as to its value, the owner’s opinion

will be given little weight when founded upon pure speculation. There must be some

evidence, apart from mere ownership, that this ‘value’ is a product of reasoned

analysis.”).

       Brandt’s expert, Robert Fletcher, did not appraise the properties and stated,

“[t]he bottom line is I am not sure reappraising the properties, effective 2013, would

be worth the cost relative to the values that I believe would most probably be very

close to those developed by” First National’s appraiser. (Doc. 105-10, p. 4). The values

determined by First National’s appraiser totaled $584,500.00. Specifically,

                (i)     216 East Beech St. appraised at $124,000;

                (i)     306 South Indiana appraised at $20,000;

                (iii)   Powder Mill Lots 1, 6, 7, 11, 20, 21, and 22 appraised
                        at $262,500;

                (iv)    721 Cherry St. appraised at $15,000;

                (v)     201 West Central appraised at $83,000; and

                (vi)    Norris Lake Condo appraised at $80,000.

(Doc. 105-5).

       First National received $497,000 from the sales of the properties. Specifically,

                (i)     Loan no. 0335 (previously 0323), secured by 216
                        East Beech St., sold for $85,000;

                (ii)    Loan no. 0331, secured by 306 South Indiana, sold
                        for $16,000;

                                               7
                 (iii)   Loans nos. 1054 and 5781, secured by Lots in
                         Powder Mill, sold for $243,000;

                 (iv)    Loan no. 3745, secured by 721 Cherry St., sold for
                         $18,000;

                 (v)     Loan no. 6367, secured by 201 West Central, sold for
                         $80,000; and

                 (iv)    Loan no. 8033, secured by Norris Lake Condo, sold
                         for $55,000.

(Doc. 105, ¶¶ 4, 10, 19, 23, 29, 35).

       The amount received from the property sales was $497,000. The fair market

value set forth by the appraisal (and agreed to by Brandt’s expert) was $584,500—a

difference of $87,500. The appraised fair market values also did not account for the

outstanding tax debt, which would reduce the value. (See Doc. 105-9). Thus, the

amount paid at auction, when added to the unpaid taxes, resulted in the buyers

paying a total amount not materially less than the appraised values of the properties.

See Eastman Credit Union v. Bennett, No. E2015-01339-COA-R3-CV, 2016 WL

1276275, at *9-10 (Tenn. Ct. App. Mar. 31, 2016) (noting that “materially less”

represents “a pretty substantial difference” and is a “very difficult burden for the

debtor to overcome”) (citations omitted).

       Brandt failed to present sufficient evidence that the proceeds of the sales of the

properties securing his debt to First National were materially less than the fair

market value for the properties at the time of the sale. See Kesinger v. Herrington,

381 F.3d 1243, 1249-50 (11th Cir. 2004) (holding that a “mere scintilla” of evidence is

insufficient).     The undisputed evidence shows that Brandt cannot overcome the

                                               8
statutory presumption that the sale prices of the properties were equal to their fair

market value.

III.     CONCLUSION
         First National’s Motion for Summary Judgment (Doc. 106) is GRANTED. The

Clerk is directed to enter judgment in First National’s favor and against Brandt for

$1,227,712.95. First National may separately move for reasonable attorney’s fees and

costs.

         ORDERED in Tampa, Florida, on February 24, 2020.




                                         9
